Citation Nr: 0524639	
Decision Date: 09/09/05    Archive Date: 09/21/05

DOCKET NO.  00-09 447A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  For the period October 27, 1998, to February 20, 2001, 
entitlement to an evaluation in excess of 10 percent for 
lumbosacral strain.

2.  For the period February 21, 2001, to May 23, 2004, 
entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain.

3.  For the period commencing May 24, 2004, entitlement to an 
evaluation in excess of 40 percent for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1984 
to September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1999 rating decision by the Seattle, 
Washington Regional Office (RO) of the Department of Veterans 
Affairs (VA), which continued the veteran's rating of 10 
percent for lumbosacral strain.  In a May 2002 rating 
decision, the RO increased the veteran's rating to 20 percent 
effective February 21, 2001.  In a November 2004 rating 
decision, the RO increased the veteran's rating to 40 
percent, effective May 24, 2004.  The veteran requests higher 
ratings.

In October 2003, the Board remanded the veteran's case to the 
RO for further development, to include a VA examination.  The 
case was returned to the Board in August 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits and applies to this remand.

In October 2003, the case was remanded to the RO for a VA 
examination that identified any functional loss of the low 
back due to more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, and 
flare-ups in accordance with DeLuca v. Brown, 8 Vet.App. 202 
(1995).  In May 2004, the RO afforded the veteran a VA 
examination.  However, the examiner did not identify any 
functional loss of the low back due to any of the above 
conditions.  Therefore, the Board is compelled to remand the 
appeal to request that the RO afford the veteran a VA 
examination in accordance with the DeLuca factors as 
described above.  In Stegall v. West, 11 Vet. App. 268 
(1998), the Court held that a remand by the Board imposes 
upon the Secretary of the VA a concomitant duty to ensure 
compliance with the terms of the remand.  It was further held 
that where the remand orders of the Board are not complied 
with, the Board errs in failing to insure compliance.  Id. at 
271.

In light of the above discussion, this case is REMANDED for 
the following actions:

1.  The RO should make arrangements for 
the veteran to undergo an orthopedic 
examination to determine the nature and 
extent of disability from lumbosacral 
strain.  All indicated tests and studies 
are to be performed.  Prior to the 
examination, the claims folder must be 
made available to the examiner for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report of the 
physician.

The report must include range of motion 
studies for the low back with notations 
as to the degree of motion at which the 
veteran experiences pain, if any.  The 
physician should identify and completely 
describe any other current 
symptomatology, including any functional 
loss of the low back due to more or less 
movement than normal, weakened movement, 
excess fatigability, incoordination, pain 
on movement, swelling, and deformity or 
atrophy of disuse.  The physician should 
inquire as to whether the veteran 
experiences flare-ups.  If so, he or she 
should describe, to the extent possible, 
any additional functional loss or 
limitation of motion during such flare- 
ups.

A complete rationale for all opinions 
expressed should be provided.

2.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  38 C.F.R. § 3.655.

3.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

4.  Then, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


